Exhibit 10.7

 

PARTIAL RELEASE AND ACKNOWLEDGEMENT AGREEMENT

 

This Partial Release and Acknowledgment Agreement (the “Agreement”) is entered
into as of June 15, 2005, by and among (i) SILICON VALLEY BANK, a California
chartered bank, with its principal place of business at 3003 Tasman Drive, Santa
Clara, California 95054 and with a loan production office located at One Newton
Executive Park, Suite 200, 2221 Washington Street, Newton, Massachusetts  02462
(“SVB”), (ii) ASPEN TECHNOLOGY, INC., a Delaware corporation with offices at Ten
Canal Park, Cambridge, Massachusetts 02141 and (iii) ASPENTECH, INC., a Texas
corporation with offices at Ten Canal Park, Cambridge, Massachusetts 02141
(jointly and severally, individually and collectively, “Borrower”), and the
parties who have executed this Agreement, as evidenced by their signature below
(each a “Party”, and collectively, the “Parties”).

 

Whereas, Borrower is indebted to SVB pursuant to a loan arrangement dated as of
January 30, 2003, as evidenced by a certain Loan and Security Agreement and a
certain Export-Import Bank Loan and Security Agreement each dated as of
January 30, 2003 (each as amended and in effect, collectively, the “SVB Loan
Arrangement”) and SVB and Borrower have also entered into a certain Non-Recourse
Receivables Purchase Agreement dated December 31, 2003 (as amended and in
effect, the “SVB Purchase Facility”).

 

Whereas, SVB has agreed to release its security interest in certain assets of
Borrower in accordance with the provisions hereof in order to permit Borrower to
sell such assets to Aspen Technology Receivables I LLC, free and clear of the
security interest granted to SVB under the SVB Loan Arrangement and SVB’s
interest in the accounts receivable purchased under the SVB Purchase Facility.

 

Now, therefore, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, SVB, the Borrower, and the Parties hereby
agree as follows:

 


1.                                       PARTIAL RELEASE.  SVB HEREBY
IRREVOCABLY RELEASES ANY LIEN, CLAIM, ENCUMBRANCE OR SECURITY INTEREST
(INCLUDING, WITHOUT LIMITATION, ITS SECURITY INTERESTS UNDER THE SVB LOAN
ARRANGEMENT AND ITS INTEREST IN ACCOUNTS RECEIVABLE PURCHASED UNDER THE SVB
PURCHASE FACILITY) IT MAY HAVE, SOLELY IN THOSE CERTAIN ACCOUNTS RECEIVABLE,
CONTRACTS (OR PORTION THEREOF), RELATED SECURITY, AND COLLECTIONS WHICH ARE
LISTED ON EXHIBIT A HERETO (THE “SPV RECEIVABLES”) AND ALL PROCEEDS THEREOF.


 


2.                                       TREATMENT OF PROCEEDS OF THE SPV
RECEIVABLES.  SVB SPECIFICALLY ACKNOWLEDGES AND AGREES THAT IT SHALL RETAIN NO
SECURITY INTEREST OR OWNERSHIP INTEREST IN OR TO THE SPV RECEIVABLES OR THE
PROCEEDS THEREOF (THE “FUNDS”).  IN THE EVENT SVB RECEIVES, ACQUIRES OR OBTAINS
ANY SUCH FUNDS DIRECTLY FROM THE COLLECTION ACCOUNT (AS DEFINED HEREIN) AS
PAYMENT OF ANY OF THE BORROWERS’ OBLIGATIONS UNDER THE SVB LOAN ARRANGEMENT OR
THE SVB PURCHASE FACILITY, IN CONNECTION WITH A DISBURSEMENT REQUEST BY THE
BORROWER TO SVB DIRECTLY FROM THE COLLECTION ACCOUNT, OR BY SET OFF OR OTHER
ACTION TAKEN BY SVB AGAINST THE COLLECTION ACCOUNT, SVB AGREES TO PROMPTLY TURN
OVER ANY SUCH FUNDS, OR THE

 

--------------------------------------------------------------------------------


 


PROCEEDS THEREOF, TO GUGGENHEIM CORPORATE FUNDING, LLC (“GUGGENHEIM”) OR, AT
SVB’S OPTION, SVB MAY DEPOSIT SUCH FUNDS INTO A COURT OF COMPETENT JURISDICTION
IN AN INTERPLEADER ACTION.  IN THE EVENT THAT ANY PARTY RECEIVES, ACQUIRES OR
OBTAINS ANY COLLATERAL OR PROPERTY OF SVB, SUCH PARTY HEREBY AGREES TO PROMPTLY
TURN OVER SUCH COLLATERAL, PROPERTY, OR THE PROCEEDS THEREOF, TO SVB, OR, AT
GUGGENHEIM’S OPTION, GUGGENHEIM MAY DEPOSIT SUCH FUNDS INTO A COURT OF COMPETENT
JURISDICTION IN AN INTERPLEADER ACTION.


 


3.                                       AMENDMENT TO UCC FINANCING STATEMENT. 
UPON RECEIPT OF THIS FULLY EXECUTED AGREEMENT, SVB SHALL FILE THE FOLLOWING UCC
FINANCING STATEMENTS ON BEHALF OF SVB, AS SECURED PARTY:


 


(A)                                  AMENDMENT TO FINANCING STATEMENT, RELEASING
SVB’S SECURITY INTEREST IN THE SPV RECEIVABLES AND THE PROCEEDS THEREOF, NAMING
ASPEN TECHNOLOGY, INC., AS DEBTOR, IN THE FORM OF EXHIBIT B HERETO, TO BE FILED
WITH THE DELAWARE SECRETARY OF STATE; AND


 


(B)                                 AMENDMENT TO FINANCING STATEMENT, RELEASING
SVB’S SECURITY INTEREST IN THE SPV RECEIVABLES AND THE PROCEEDS THEREOF, NAMING
ASPENTECH, INC., AS DEBTOR, IN THE FORM OF EXHIBIT C HERETO, TO BE FILED WITH
THE TEXAS SECRETARY OF STATE.


 

SVB agrees to deliver any such UCC financing statement partial releases
reasonably requested by Aspen or Guggenheim to effectuate the terms of
paragraphs 1 and 3 hereof.

 


4.                                       ACKNOWLEDGEMENT.  THE BORROWER
MAINTAINS A LOCKBOX WITH SVB IDENTIFIED AS FOLLOWS: “ASPEN TECHNOLOGY INC. BOX
83048, WOBURN, MA 01813-3048” (THE “LOCKBOX ACCOUNT”).  THE LOCKBOX ACCOUNT
PROCEEDS ARE CURRENTLY TRANSFERRED DIRECTLY TO A COLLECTION ACCOUNT MAINTAINED
AT SVB IN THE NAME OF ASPEN TECHNOLOGY, INC. IDENTIFIED AS ACCOUNT NO.
3300388202 (THE “ DOMESTIC COLLECTION ACCOUNT”).  IN ADDITION, CERTAIN WIRES ARE
TRANSFERRED TO A SEPARATE COLLECTION ACCOUNT MAINTAINED AT SVB IN THE NAME OF
ASPEN TECHNOLOGY, INC. IDENTIFIED AS ACCOUNT NO. 3300388217 (COLLECTIVELY WITH
THE DOMESTIC COLLECTION ACCOUNT, THE “COLLECTION ACCOUNT”).  SVB ACKNOWLEDGES
THAT THE BORROWER AND GUGGENHEIM HAVE ADVISED SVB THAT THE BORROWER HAS GRANTED
GUGGENHEIM A SECURITY INTEREST IN THE SPV RECEIVABLES AND THE PROCEEDS THEREOF,
AND THAT THE LOCKBOX ACCOUNT AND THE COLLECTION ACCOUNT MAY CONTAIN CERTAIN OR
ALL OF THE FUNDS, WHICH ARE THE PROCEEDS OF THE SPV RECEIVABLES.


 


5.                                       ENTIRE AGREEMENT.  THIS AGREEMENT
(INCLUDING EXHIBITS HERETO) SETS FORTH THE ENTIRE AGREEMENT BETWEEN THE PARTIES
WITH RESPECT TO THE SUBJECT MATTER HEREOF, AND SUPERSEDES ALL PRIOR
NEGOTIATIONS, UNDERSTANDINGS AND AGREEMENTS BETWEEN THE PARTIES CONCERNING SUCH
SUBJECT MATTER.  NO AMENDMENT OR MODIFICATION OF THIS AGREEMENT SHALL BE
EFFECTIVE AGAINST A PARTY EXCEPT BY A WRITING SIGNED BY AUTHORIZED
REPRESENTATIVE OF SUCH PARTY.


 


6.                                       NO RESPONSIBILITY/INDEMNIFICATION. 
(A)  THE BORROWER AND THE PARTIES SIGNING BELOW CONFIRM AND AGREE:

 

--------------------------------------------------------------------------------


 


(I)                                     THAT SVB IS NOT UNDERTAKING TO TAKE ANY
ACTION WITH RESPECT TO THE LOCKBOX ACCOUNT, OR COLLECTION ACCOUNT, EXCEPT AS SET
FORTH IN THE AGREEMENTS BETWEEN SVB AND THE BORROWER PERTAINING THERETO, AND
EXCEPT AS PROVIDED HEREIN.


 


(II)                                  THAT SVB SHALL NOT HAVE ANY DUTIES OR
RESPONSIBILITIES EXCEPT SUCH DUTIES AND RESPONSIBILITIES AS ARE SPECIFICALLY SET
FORTH IN THIS AGREEMENT AND NO COVENANTS OR OBLIGATIONS SHALL BE IMPLIED IN THIS
AGREEMENT AGAINST SVB.


 


(B)                                 THE BORROWER CONFIRMS AND AGREES:


 


(I)                                     TO INDEMNIFY SVB AND ITS DIRECTORS,
OFFICERS, EMPLOYEES AND AGENTS HARMLESS AGAINST:  (I) ALL OBLIGATIONS, DEMANDS,
CLAIMS, AND LIABILITIES ASSERTED BY ANY PARTY OR PERSON IN CONNECTION WITH THE
TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT; AND (II) ALL LOSSES INCURRED, OR
PAID BY SVB FROM, FOLLOWING, OR CONSEQUENTIAL TO TRANSACTIONS RELATING TO THIS
AGREEMENT.


 


7.                                       GOVERNING LAW.  THIS AGREEMENT SHALL BE
GOVERNED AND INTERPRETED IN ACCORDANCE WITH THE LAWS OF THE COMMONWEALTH OF
MASSACHUSETTS, WITHOUT REGARD TO PRINCIPLES OF CONFLICT OF LAWS, UNDER THE LAW
OF THE COMMONWEALTH OF MASSACHUSETTS.


 

[Remainder of Page Intentionally Left Blank]

 

--------------------------------------------------------------------------------


 

In witness whereof, the parties have executed this Agreement as of the date
first written above.

 

SILICON VALLEY BANK

 

By:

 

/s/ Michael Tramack

 

 

Name:

 

Michael Tramack

 

 

Title:

 

Relationship Manager

 

 

ASPEN TECHNOLOGY, INC.

 

By:

 

/s/ Charles F. Kane

 

 

Name:

 

Charles F. Kane

 

 

Title:

 

SVP & CFO

 

 

ASPENTECH, INC.

 

By:

 

/s/ Charles F. Kane

 

 

Name:

 

Charles F. Kane

 

 

Title:

 

CFO & Treasurer

 

 

AGREED AND ACKNOWLEDGED:

 

GUGGENHEIM CORPORATE FUNDING, LLC

 

By:

 

/s/ Todd Boehly

 

 

Name:

 

Todd Boehly

 

 

Title:

 

Attorney-in-Fact

 

 

--------------------------------------------------------------------------------


 

Exhibit A

 

All of the Receivables, Collections and all proceeds thereof, in each case, as
more particularly described below.

 

“Collections” means, with respect to any Receivable, all funds paid by or on
behalf of the related obligor of such Receivable in payment of any amounts owed
(including, without limitation, purchase or sale prices, principal, finance
charges, interest and all other charges) in respect of such Receivable.

 

“Receivable” means all indebtedness and other obligations identified on
Schedule I hereto (“Assets”), owed to Aspen Technology, Inc. or any affiliate
thereof, including, without limitation, any indebtedness, obligation or interest
relating to the Assets, and further including, without limitation, all rights to
payment of such indebtedness or obligation arising under the related contract
with respect to the Assets, and the obligation to pay any finance charges with
respect to the Assets.

 

--------------------------------------------------------------------------------